DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-39 are currently pending. 
The application, filed 07/19/2021, is a continuation of 15411310, filed 01/20/2017, now U.S. Patent 11068291, which claims priority from provisional application 62286280, filed 01/22/2016.

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
Claims recite "thread/core". The claims reciting "thread/core" were interpreted as “thread or core”.

Specification
The disclosure is objected to because page 1, 1st paragraph contains application cross–references in need of updated information. Applicant is required to update such information.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12, 14-23, 25, 27-36, and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites a method, independent claim 14 recites a computing device, and independent claim 27 recites a computer readable medium (process, machine, manufacture = 2019 PEG Step 1 =yes), comprising: responding to a call from an application by returning information regarding a different processor including one or more of processor model, processor family, cache capabilities, translation lookaside buffer capabilities, processor serial number, processor brand, processor manufacturer, thread/core topology, cache topology, extended features, virtual address size, or physical address size that differs when the processor determines that the application is a legacy device application (mental process - observation, evaluation, judgment, opinion).
Step 2A, Prong One: Independent claims are substantially drawn to mental processes. As to the responding to a call from an application by returning information regarding a different processor, a person can respond to a call from an application by returning information, and hence this activity can be characterized as exchange of information. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". Accordingly, these limitations recite a type of abstract idea recognized by the Guidance. MPEP § 2106.04(a)(2) "III. MENTAL PROCESSES… B. A Claim That Encompasses a Human Performing the Step(s) Mentally With or Without a Physical Aid Recites a Mental Process”. If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the "(c) Mental processes" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
Step 2A, Prong Two: As to the additional elements "computing device", "processor", and "different processor", they are interpreted as drawn to a generic computer for performing a mental algorithm. This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A in the independent claims, the claims recite the additional elements of "computing device", "processor", and "different processor". They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation. The use of a computer to implement the abstract idea of a mathematical algorithm has not been held by the courts to be enough to qualify as “significantly more”. See MPEP 2106.05(b): “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014)”; also see MPEP 2106.05(d)(II): Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. Examiner notes that an improvement to another technology, outside of the mental algorithm, is not claimed. Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO). Accordingly, the claims recite an abstract idea. For at least these reasons, independent claims are not patent eligible.
Dependent claims 2-10, 12, 15-23, 25, 28-36, 38, Step 2A, Prong One: Dependent claims are substantially drawn to mental processes. Information and data also fall within the realm of abstract ideas because information and data are intangible. If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the "(c) Mental processes" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
Dependent claims 2-10, 12, 15-23, 25, 28-36, 38, Step 2A Prong two: Dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO).
Dependent claims 2-10, 12, 15-23, 25, 28-36, 38, Step 2B: As discussed with respect to Step 2A, in the dependent claims, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Claims 1-10, 12, 14-23, 25, 27-36, and 38 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khatri et al., (Khatri hereinafter) U.S. Pre–Grant publication 20090070760, taken in view of Fischer et al., (Fischer hereinafter) Pentium III Processor Serial Number Feature and Applications, and further in view of Ben Serebrin, "Cross-vendor migration: What do you mean my ISA isn't compatible?” – (see IDS dated 07/19/2021).
As to claim 1, Khatri discloses a method, comprising: in a computing device,  (see "call" in "CPUID_function_call_input", "different processor" as specific processor implementation of the other resource information in the family information, "application" as "IT management application"/"application program", "returning information regarding a different processor than the processor" as "in a desired return value of the CPUID instruction to spoof the application" in paragraphs [0021,0026,0029-0032] - processor of each system includes a Virtual CPUID (vCPUID) field to return the CPUID, as well as other resource information such as family information. BIOS sets these fields and also sets a model specific register (MSR) which causes the VM migration registers to return modified data upon receipt of the CPUID instruction. The MSRs thus provide the BIOS with information relating to the specific processor implementation. When an application program is being loaded onto a system, the hypervisor performs a Binary Translation of the program. i.e., the hypervisor searches for the CPUID instruction and replaces with an alternate execution path which results in a desired return value of the CPUID instruction to spoof the application).
While Khatri discloses a call, Khatri fails to disclose responding to a call.
Fischer discloses responding to a call (see "returning specific parameters of the processor to external software", "CPUID instruction is responsible for returning specific parameters of the processor to external software" in page 1, next to last paragraph).
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Fischer with Khatri, because Fischer discloses that unlike other means of deriving unique identifiers, the ps# feature implementation of the Pentium III processor is not impacted by a change of system hardware or software configuration (i.e., network card, IP address, etc.). Embedding this feature in the processor provides multiple benefits: - Consumers and service/content providers have greater confidence in this feature due to the increased tamper resistance of the unique identifier. - Visibility of the ps# to application-level software. Typical non-processor based solutions imply the use of privileged instructions not available to application-level code or common across platforms (see page 5, last paragraph to page 6, 2nd bullet).
While Khatri and Fischer disclose returning information regarding a different processor than the processor on the computing device, Khatri and Fischer do not disclose wherein the processor returns information including one or more of processor model, processor family, cache capabilities, translation lookaside buffer capabilities, processor serial number, processor brand, processor manufacturer, thread/core topology, cache topology, extended features, virtual address size, or physical address size that differs when the processor determines that the application is a legacy device application.
Serebrin discloses wherein the processor returns information (see "CPUID instruction’s results", "All of the modern ISA features and some of the microarchitectural features are represented in the CPUID instruction’s results. Software (OS, library, and user code) is expected to check the CPUID bit for a given feature set before using that feature set" in page 1, col. 2, 2nd paragraph) including at least one of processor model, processor family (see "CPUID Contents. There are four general types of CPUID fields… Strings and identifiers contain the vendor name string and processor family, model" in page 2, col. 1, 2nd to next to last paragraph), cache capabilities, translation lookaside buffer capabilities (see "translation lookaside buffer" as "TLB" in page 2, col. 1, last paragraph), processor serial number, processor brand, processor manufacturer, thread/core topology, cache topology, extended features, virtual address size, or physical address size that differs when the processor determines (see "OS… check the CPUID", "All of the modern ISA features and some of the microarchitectural features are represented in the CPUID instruction’s results. Software (OS, library, and user code) is expected to check the CPUID bit for a given feature set before using that feature set" in page 1, col. 2, 2nd paragraph; "OS… detect processor versions via CPUID", "require the OS to detect processor versions via CPUID" in page 3, col. 1, last paragraph) that the application is a legacy device application (see "SYSCALL/SYSRET and SYSENTER/SYSEXIT instructions. Table 1 shows modes in which each instruction is supported. 32-bit… 64-bit user applications" in page 2, col. 2, 2nd paragraph and "0… in 32-bit" – legacy differs "1 in 64-bit" – non-legacy – new, "Instruction supported?, CPUID value… 32 legacy… No, 0… Intel returns 0 in the SYSCALL CPUID bit (CPUID(0x8000_0001).EAX[11]) in 32-bit modes and returns 1 in 64-bit mode" in page 2, Table 1).
Khatri, Fischer, and Serebrin are analogous art because they are related to returning processor information by a CPUID instruction.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Serebrin with Khatri and Fischer, because Serebrin discloses that "In Linux, the construction of the vsyscall or vDSO page must choose whether to install SYSCALL, SYSENTER, or INT80 instructions, based on the CPUID indication at the time the guest was booted. The hypervisor has several choices:…" (see page 2, next to last paragraph), and as a result, Serebrin reports that "Emulation: the hypervisor could provide the CPUID indication of either AMD or Intel, depending on which is more prevalent in the datacenter, and could trap the #UD exception to emulate the unimplemented instructions on the less-prevalent CPU" (see page 3, 2nd paragraph).
As to claim 2, Khatri discloses the information regarding the different processor identifies certain features of the processor on the computing device as being different from ones that are actually supported by the computing device (see paragraphs [0019,0022,0026] - VM migration manages a machines cluster in a pool for migration to the same feature set or behavior to emulate a certain feature set by masking reporting of a feature set. The processor within the system is configured to the same features as the Least Common Denominator. When rebooting, the BIOS masks dissimilarities in the feature set in the respective system along by setting a virtual migration field (e.g., a vCPUID field)).
As to claim 3, Khatri discloses the information regarding the different processor identifies certain features of the processor on the computing device as not being supported at all by the processor on the computing device when in fact the certain features are supported by the processor on the computing device (see paragraphs [0019,0022,0026] - VM migration manages a machines cluster in a pool for migration to the same feature set or behavior to emulate a certain feature set by disabling a feature set. The processor within the system is configured to the same features as the Least Common Denominator. When rebooting, each system returns with features disabled by the BIOS and with whatever CPUID the IT management application set). 
As to claim 4, Fischer discloses an application that is a legacy application written for a legacy computing device (see "Supported Environment Client agents support Microsoft* Windows* platforms (Windows NT*, Windows* 98 and Windows 95*)" in page 5, col. 2, 3rd ¶). About Examiner's interpretation of "legacy application", Examiner notes that "Windows 95" was legacy at Fischer's publishing time.
As to claim 5, Khatri discloses wherein the information the different processor identifies certain features of the processor on the computing device as being different from ones that are actually supported by the computing device (see paragraphs [0019,0022,0026] - VM migration manages a machines cluster in a pool for migration to the same feature set or behavior to emulate a certain feature set by masking reporting of a feature set. The processor within the system is configured to the same features as the Least Common Denominator. When rebooting, the BIOS masks dissimilarities in the feature set in the respective system along by setting a virtual migration field (e.g., a vCPUID field)).
Khatri does not teach the application is a legacy application written for a legacy computing device. 
However, Fischer discloses an application that is a legacy application written for a legacy computing device (see "Supported Environment Client agents support Microsoft* Windows* platforms (Windows NT*, Windows* 98 and Windows 95*)" in page 5, col. 2, 3rd ¶). About Examiner's interpretation of "legacy application", Examiner notes that "Windows 95" was legacy at Fischer's publishing time.
As to claim 6, Khatri discloses wherein the information regarding the different processor identifies certain features of the processor on the computing device as not being supported at all by the processor on the computing device when in fact the certain features are supported by the processor on the computing device (see paragraphs [0019,0022,0026] - VM migration manages a machines cluster in a pool for migration to the same feature set or behavior to emulate a certain feature set by disabling a feature set. The processor within the system is configured to the same features as the Least Common Denominator. When rebooting, each system returns with features disabled by the BIOS and with whatever CPUID the IT management application set). 
Khatri does not teach the application is a legacy application written for a legacy computing device. 
However, Fischer discloses an application that is a legacy application written for a legacy computing device (see "Supported Environment Client agents support Microsoft* Windows* platforms (Windows NT*, Windows* 98 and Windows 95*)" in page 5, col. 2, 3rd ¶). About Examiner's interpretation of "legacy application", Examiner notes that "Windows 95" was legacy at Fischer's publishing time.
As to claim 7, Fischer discloses the application is a legacy application written for a legacy computing device (see "Supported Environment Client agents support Microsoft* Windows* platforms (Windows NT*, Windows* 98 and Windows 95*)" in page 5, col. 2, 3rd ¶) and wherein the information regarding the different processor identifies a processor on the legacy computing device (see "Both uniprocessor and multiprocessor client systems are supported. For multiprocessor systems, the ps# is gathered consistently from the same processor selected from the set of available processors" in page 5, col. 2, 3rd ¶). About Examiner's interpretation of "legacy application", Examiner notes that "Windows 95" was legacy at Fischer's publishing time.
As to claim 8, Khatri discloses returning the information regarding the different processor includes use of an opcode supported by an architecture of the processor on the computing device (see paragraphs [0031-0034] - CPUID_function_call_input - EAX… MOV EAX… Set EAX… ECX). About Examiner's interpretation of "opcode", Examiner notes that the Specification reads 'On the x86 architecture the CPUID opcode is the bytes OFh and A2h and the value in the EAX register, and in some cases the ECX register, specifies what information to return' (see page 3, next to last paragraph).
As to claim 9, Khatri discloses returning the information regarding the different processor includes use of an opcode supported by an x86 architecture (see paragraphs [0027] - allowing to bring the pool down to any processor compatible level (i.e., to any least common denominator) such as any x86 compatible level; [0031-0034] - CPUID_function_call_input - EAX… MOV EAX… Set EAX… ECX). About Examiner's interpretation of "opcode supported by an x86 architecture", Examiner notes that the Specification reads 'On the x86 architecture the CPUID opcode is the bytes OFh and A2h and the value in the EAX register, and in some cases the ECX register, specifies what information to return' (see page 3, next to last paragraph).
As to claim 10, Khatri discloses returning the information regarding the different processor includes use of a CPUID instruction (see "CPUID" in paragraphs [0021-0023]).
As to claim 11, while Fischer discloses returning the information regarding the different processor includes use of a microcode stored in a ROM in the core of the processor on the computing device (see "read/write control register disable bit… During execution of the CPUID instruction, the internal microcode of the processor polls this bit to determine if ps# information should be reflected back" in page 2, 2nd paragraph; "Intel® processor serial number (which for brevity will be referred to as ps#)" in page 1, 4th paragraph), Khatri and Fischer do not disclose two different sets of processor ID data, wherein one set of data is for new device applications and another set of data is for legacy device applications. 
However, Serebrin discloses two different sets of processor ID data, wherein one set of data is for new device applications and another set of data is for legacy device applications (see "SYSCALL/SYSRET and SYSENTER/SYSEXIT instructions. Table 1 shows modes in which each instruction is supported. 32-bit… 64-bit user applications" in page 2, col. 2, 2nd paragraph and "two different sets of processor ID data" as "0… in 32-bit" – legacy is different than "1 in 64-bit" – non-legacy – new, "Instruction supported?, CPUID value… 32 legacy… No, 0… Intel returns 0 in the SYSCALL CPUID bit (CPUID(0x8000_0001).EAX[11]) in 32-bit modes and returns 1 in 64-bit mode" in page 2, Table 1).
As to claim 12, Khatri discloses returning the information regarding the different processor includes use of one ID program for legacy applications and another ID program for new device applications (see "ID program for legacy applications" as "SSE3" and "ID program for new device applications" as "SSE4" in Fig. 1 "Set SSE4 Support=No" and "Set SSE4 Support=Yes" and "[0006] alive Virtual Machine that is executing supplemental streaming extensions, version 4 (SSE4)… SSE, version 3 (SSE3) and does not support SSE4 instructions").
As to claim 13, Khatri discloses returning the information regarding the different processor includes use of dedicated hardware (see paragraph [0036] - software modules include script, batch, or other executable files stored on a storage device used for storing hardware modules). About Examiner's interpretation of "use of dedicated hardware", Examiner notes that the Specification reads 'processor ID program may be implemented by special dedicated hardware, e.g., certain aspects of returning the processor ID information may be implemented by hardware logic rather than microcode stored in ROM' (see page 5, 1st paragraph).
As to claims 14-39, these claims recite a computing device comprising a processor and a computer-readable medium having executable instructions for performing the method of claims 1-13. Khatri discloses "[0020]… an information handling system may be a personal computer" for performing a method that discloses claims 1-13. Therefore, claims 14-39 are rejected for the same reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
James R Malnati, U.S. Patent 9582381, teaches 'Bootstrapping a computer system, or “booting,” may begin at the microcode (i.e. very lowest) level, wherein a portion of memory and processors work together with firmware to define an initial system boot environment' (see col. 5, lines 43-46).
John P. Banning, 8549266, teaches 'The term "microcode" is generally understood… to refer to or to describe the lowest-level instructions that directly control a computer processor' (see col. 1, lines 29-31).
Shamanna M. Datta, U.S. Pre–Grant publication 20070192611, teaches '[0012]… Processor micro-code is typically as trusted as processor hardware because it originates from only the processor manufacturer and like hardware is built into the silicon at the time of manufacture. Furthermore, processor micro-code is typically programmed into the processor ROM and can not be modified by external or internal agents. Hence, processor micro-code can be used as the lowest level of code upon which a trusted chain of code, including the OS".
Stefan Blixt, U.S. Patent 8402302, teaches "microcode-programmed processor having a processor core and micro program memory for the microcode... the lowest level of programmed control, the level closest to the hardware and most time critical, is executed by dedicated microcode in a microcode-programmed processor (e.g. the MAC logic and time stamping)" (see col. 9, lines 10-13).
William Preston Alexander, III, U.S. Pre–Grant publication20110107149, teaches "[0138]… Microcode… are the lowest level instructions that directly control a processor".
Mark A. Check, U.S. Pre–Grant publication 20080071502, teaches '[0017] … The term "physical processor" denotes the hardware together with microcode, firmware and lowest level processing software for enabling the physical processor to support the operation of an operating system and processes subject to its control'.
Uwe Dannowski and Andre Przywara, "Cross-vendor migration: What do you mean my ISA isn't compatible?” (see IDS dated 07/19/2021), discloses returning processor information (see "CPUID instruction’s results", "All of the modern ISA features and some of the microarchitectural features are represented in the CPUID instruction’s results" in page 1, last paragraph; "Software (OS, library, and user code) is expected to check the CPUID bit for a given feature set before using that feature set" in page 2, 1st paragraph; "values the hypervisor delivers to guests through CPUID control" in page 2, 6th paragraph) that differs depending on whether the processor determines (see "OS… check the CPUID", "All of the modern ISA features and some of the microarchitectural features are represented in the CPUID instruction’s results. Software (OS, library, and user code) is expected to check the CPUID bit for a given feature set before using that feature set" in page 1, last paragraph to page 2, 1st paragraph; "OS… detect processor versions via CPUID", "require the OS to detect processor versions via CPUID" in page 10, last paragraph) that the application is a new device application or a legacy device application (see "Instruction supported?, CPUID value… 32 legacy… No, 0… Intel returns 0 in the SYSCALL CPUID bit (CPUID(0x8000_0001).EAX[11]) in 32-bit modes and returns 1 in 64-bit mode" in page 4, Table 1).
In a NPL cited by Khatri (see “[0007]”), "Intel 64 and IA-32 Architectures Software Developer's Manual-Volume 2A-Instruction Set Reference, A-M" (see IDS dated 07/19/2021), discloses "INPUT EAX = 1: Returns Model, Family, Stepping Information When CPUID executes with EAX set to 1, version information is returned in EAX (see Figure 3-6). For example: model, family, and processor type" (see page 3-198, 2nd paragraph) and 'INPUT EAX = 2… When CPUID executes with EAX set to 2, the processor returns information about the processor’s internal TLBs, cache and prefetch hardware in the EAX, EBX, ECX, and EDX registers. The information' (see page 3-206 Vol. 2A).
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		12/8/2022Primary Examiner, Art Unit 2146